DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement submitted on 7/16/20, 6/23/60 has been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 29, 31, 33, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20080020770) in view of Van Lieshout (US 20160037425).

Regarding claim 23 and 33, the combination of Hofmann teaches a method, for use in a wireless device (UE 9, Fig. 2,3, 4), for performing wireless device assisted handover from a source access node (base station 1.1 Fig. 2,3, 4) to a target access node (base station 1.2 Fig. 2,3, 4), the method comprising the wireless device: 
performing one or more mobility measurements for corresponding one or more candidate radio links ([0041] “FIG. 2 shows a mobile station 9 .. comprises transceiving means 10 including first means 10.1 for providing measurement reports comprising information on radio link quality to at least one base station in a communication network, such as base station 1 of FIG. 1”); 
selecting, from the one or more candidate radio links, an initial target link based on the performed one or more mobility measurements (Fig. 3 & 4, shows Step MR1 or “MR/MRN”, [0045] and [0059] teach a measurement report contains measurement of "candidate link(s)" and that "measurement report MR1 is sent if specific trigger thresholds are reached' and since the task of reporting implicitly comprises the one of selecting); 
transmitting a first radio link measurement report, based on the one or more mobility measurements, identifying the initial target link using a first radio link reporting mechanism to the target access node providing the initial target link ([0048]: "the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. "); 
initiating communication over the initial target link ([0045] "handover of user equipment 9 to target base station 1.2"); 

In an analogous art, Van Lieshout teaches “transmitting a second radio link measurement report for the one or more candidate radio links and based on the same one or more mobility measurements, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism” ([0160] “The UE may then immediately begin to provide L1 feedback set measurement reports to the target eNB upon handover completion”.  Note, Hofmann’s teaching does not teach measurement reporting via L1, but only implicitly teach, the legacy, RRC-based, reporting mechanism.)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s teaching of handover to also include Van Lieshout’s teaching of L1 measurement reporting to enable the communicating of the measurement in a faster manner than the legacy reporting mechanism thereby optimizing the handover process.

Regarding claim 24, the combination of Hofmann and Van Lieshout teaches the method of claim 23, wherein the performing one or more mobility measurements comprises measuring downlink reference signals for corresponding candidate radio links (Van Lieshout [0012] “Physical signals are used in LTE 1 and downlink in order to support physical layer operations such as channel estimation, scheduling, and synchronisation... Cell-specific Reference Symbols (CRS) can be used by a UE to provide estimates of phase and amplitude of transmissions from different antennas of an eNB..CRSs are also measured by the UE in order to establish power and quality indicators for the channel. These measurement results (indicators) can be reported back in a measurement report to the network for mobility management and network optimisation.”)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s teaching of handover to also include Van Lieshout’s teaching of measuring downlink reference signals to facilitate mobility management and network optimisation.

Regarding claim 29, the combination of Hofmann and Van Lieshout teaches the method of claim 28, further comprising receiving a handover command comprising a validated target link, wherein the validated target link is the initial target link or a handover target link and initiating communication over the validated target link (Hofmann [0047] “source base station 1.1 sends a handover command denoted by means of arrow HC to UE 9. Handover command HC comprises information for effecting a handover to target base station 1.2. Mobile station 9 receives said command through means 10, 10.2, and after corresponding reconfiguration of its lower layers, as known to a person skilled in the art, UE 9 sends a handover confirmation message (arrow HC') to target base station 1.2”).

Regarding claim 31, the combination of Hofmann and Van Lieshout teaches the method of claim 23, further comprising transmitting a second radio link Hofmann [0048] ” [0048] At this point, target base station 1.2 requires information about the current link quality. Therefore, target base station 1.2 sends a measurement report request (arrow MRR) to the user equipment 9. Having effected the corresponding measurements by means of measuring means 11 (FIG. 2), the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. Having received said measurement report MR2, target base station 1.2 performs an evaluation of the link quality and the load situation in communication network 13. If the handover decision algorithm 6' implemented on handover commanding means 5 demands handover back to the source base station 1.1, target base station 1.2 consults the previous measurement report MR1 received within said handover indication message HI and stored in measurement report database 8.2.”; Van Lieshout [0198] In step 906, the source eNB initiates handover preparation. The source eNB includes additional measurement information (either information collected before handover, or information included in the measurement report that triggered the handover).).
Regarding claim 34, the combination of Hofmann and Van Lieshout teaches the method of claim 33, further comprising transmitting downlink reference signals for corresponding candidate radio links (Van Lieshout [0012] “Physical signals are used in LTE 1 and downlink in order to support physical layer operations such as channel estimation, scheduling, and synchronisation... Cell-specific Reference Symbols (CRS) can be used by a UE to provide estimates of phase and amplitude of transmissions from different antennas of an eNB..CRSs are also measured by the UE in order to establish power and quality indicators for the channel. These measurement results (indicators) can be reported back in a measurement report to the network for mobility management and network optimisation.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s teaching of handover to also include Van Lieshout’s teaching of measuring downlink reference signals to facilitate mobility management and network optimisation.
Regarding claim 37, the combination of Hofmann and Van Lieshout teaches the method of claim 33: further comprising determining a handover target link based on the second radio link measurement report (MR2); and when the handover target link is different from the initial target link, initiating a handover procedure for handover to the handover target link (Hofmann [0048] the UE 9 sends a measurement report (arrow MR2) to the target base station 1.2. Having received said measurement report MR2, target base station 1.2 performs an evaluation of the link quality and the load situation in communication network 13. If the handover decision algorithm 6' implemented on handover commanding means 5 demands handover back to the source base station 1.1).

Regarding claim 38, Hofmann teaches an access node (base station Fig. 1) configured for performing wireless device assisted handover from a source access node to a target access node, the access node comprising: 
radio circuitry arranged for transmission and reception of radio signals (Fig. 1 [0039] transceiving means 2); 
2.1-2.4); 
processing circuitry configured ([0039] comparing means 4, handover commanding means 5 including timer means 6 and handover decision algorithm 6') to, using the radio circuitry, cause the access node to: 
receive a first radio link measurement report from a wireless device comprising an initial target link for the wireless device, wherein the first radio link measurement report is received through a first radio link reporting mechanism ([0041] “FIG. 2 shows a mobile station 9 .. comprises transceiving means 10 including first means 10.1 for providing measurement reports comprising information on radio link quality to at least one base station in a communication network, such as base station 1 of FIG. 1”);
perform handover of the wireless device to the initial target link (Fig. 1 [0046] source base station 1.1 sends a handover indication message indicated by means of arrow Hi to the target base station 1.2 by means of transceiver 2. Said handover indication message HI comprises information about a decision basis of said handover decision, i.e. measurement report MR1 received from user equipment 9 and current load situation at the source base station provided by said second and fourth means 2.2, 2.4, respectively)
However, Hofmann does not explicitly teach, “receiving a second radio link measurement report for the one or more candidate radio links and based on the same one or more mobility measurements, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism.” 
Van Lieshout teaches “receiving a second radio link measurement report for the one or more candidate radio links and based on the same one or more mobility measurements, on the initial target link using a second radio link reporting mechanism different from the first radio link reporting mechanism” ([0160] “The UE may then immediately begin to provide L1 feedback set measurement reports to the target eNB upon handover completion”.  Note, Hofmann’s teaching does not teach measurement reporting via L1, but only implicitly teach, the legacy, RRC-based, reporting mechanism.)   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s teaching of handover to also include Van Lieshout’s teaching of L1 measurement reporting to enable the communicating of the measurement in a faster manner than the legacy reporting mechanism thereby optimizing the handover process.

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20080020770) in view of Van Lieshout further in view of Liao (US 20150092582) further in view of Baldemair (US 20090117896)

Regarding claim 25, the combination of Hofmann and Van Lieshout teaches the method of claim 24, except wherein the performing one or more mobility measurements further comprises: deriving downlink synchronization settings from downlink reference signals.  In an analogous art, Liao teaches the performing one or more mobility measurements further comprises: deriving downlink synchronization settings from downlink reference signals and storing the derived synchronization “ the transmission of synchronization signals can be in the neighboring time slots to or the same time slot as that where the discovery reference signal is transmitted and small cells within a localized area can have synchronous transmission time for synchronization signals.” [0053] “In step 341, UE 301 performs synchronization with one or more of the small cells by detecting the corresponding synchronization signals in the received DRS. In step 342, UE 301 performs cell detection. .. the small cells nearby are assumed to be synchronized. UE 301 can first synchronize with the small cell with the strongest signal strength by detecting PSS sequence…Further synchronization can be performed by using the detected SSS sequence. In addition, the UE can perform fine synchronization using CRS and/or CSI-RS with its serving cell.. In step 343, UE 301 performs small cell measurements based on the corresponding reference signals in the received DRS. Because DRS comprises multiple reference signals, it enables the UE to perform synchronization, cell detection, and measurements during the same DRS cycle”).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s  and Van Lieshout’s teaching of handover to also include Liao’s teaching of deriving downlink synchronization settings from downlink reference signals.
However, Liao does not explicitly teach and storing the derived synchronization settings for the candidate radio links.  In an analogous art, Baldemair teaches and storing the derived synchronization settings for the candidate radio links ([0030] a UE records the timing occurrence of periodic signals from neighboring cells. This can typically be done during measurements of neighbor cells. Signals used for this purpose synchronization signals and reference signals from neighbouring cells. Then, the UE analyzes the recorded information to determine the synchronization state of the network in which it is operating. [0050] “the UE 800 collects and stores (in the same or a separate database) timing information about the neighboring cell's signals (e.g., information about when a P/S -synch signal and/or other reference signal occurred, either in an absolute sense or relative to the counterpart P/S -synch signal of the serving cell”.)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Liao’s teaching of deriving downlink synchronization to also include Baldemair of storing the synchronization settings so that the collected/stored information can be immediately accessed in the future without having to be derived.
Regarding claim 30, the combination of Hofmann, Van Lieshout, Liao and Baldemair teaches the method of claim 25, wherein the performing of one or more mobility measurements for corresponding one or more candidate radio links further comprises storing downlink synchronization settings for all of the one or more candidate radio links (Baldemair, [0030] a UE records the timing occurrence of periodic signals from neighboring cells. This can typically be done during measurements of neighbor cells. Signals used for this purpose are typically synchronization signals and reference signals from neighbouring cells. Then, the UE analyzes the recorded information to determine the synchronization state of the network in which it is operating. [0050] “the UE 800 collects and stores (in the same or a separate database) timing information about the neighboring cell's signals (e.g., information about when a P/S -synch signal and/or other reference signal occurred, either in an absolute sense or relative to the counterpart P/S -synch signal of the serving cell”).

Claims 26, 28 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20080020770) in view of Van Lieshout further in view of Pani (US 20090268707)

Regarding claim 26 and 35, the combination of Hofmann and Van Lieshout teaches the method of claim 23, except wherein the first radio link reporting mechanism is a physical layer radio link reporting mechanism.  However, in an analogous art, Pani teaches radio link reporting mechanism is a physical layer radio link reporting mechanism ([0075]” The measurement report may be carried via L1, L2 or RRC signaling.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann’s and Van Lieshout’s teaching of handover to also include Pani’s teaching of using the radio link reporting mechanism as a physical layer radio link reporting mechanism in order to reduce communication and processing delay thereby optimizing the handover process.
Regarding claim 28 and 36, the combination of Hofmann and Van Lieshout teaches the method of claim 23, except wherein the second radio link reporting mechanism is a radio resource control reporting mechanism.  However, in an analogous art, Pani teaches second radio link reporting mechanism is a radio resource control reporting mechanism ([0075]” The measurement report may be carried via L1, L2 or RRC signaling.”)  Therefore, it would have been obvious for one of ordinary skill in the Hofmann’s and Van Lieshout’s teaching of handover to also include Pani’s teaching of using the radio link reporting mechanism as a radio resource control reporting mechanism in order to comply with existing legacy systems.
Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 20080020770) in view of Van Lieshou further in view of Pani (US 20090268707) further in view of Kishiyama  (US 20150078325)
Regarding claim 27, the combination of Hofmann, Van Lieshout and Pani teaches the method of claim 26, except for wherein the physical layer radio link reporting mechanism is an uplink synchronization signal.  In an analogous art, Kishiyama teaches a physical layer radio link reporting mechanism is an uplink synchronization signal ([0041] “the synchronization signal for the local area is referred to as the "discovery signal." In the radio communication scheme for the local area, the uplink channel that is defined for reporting discovery signal measurement results is referred to as the "DACH" (Direct Access Channel). Note that the discovery signal may be referred to as, for example, the PDCH ( Physical Discovery Channel), the BS (Beacon Signal), the DPS (Discovery Pilot Signal)) . Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Hofmann,Van Lieshout and Pani teaching of handover to also include Kishiyama’s teaching of physical layer radio link reporting mechanism is an uplink synchronization signal because this would allow the system to directly and quickly receive reports from the UE and thereby quickly process and makes the decisions based on the report.
Response to Arguments
Applicant's arguments filed 10/13/20 have been fully considered but they are not persuasive. 
Applicant argues that ”Hoffman does not disclose sending a measurement report using a physical layer signaling mechanism or sending two separate measurement reports based on the same set of measurements”

The examiner respectfully disagrees. First the examiner notes that Hoffman was not relied upon for the limitation of “sending a measurement report using a physical layer signaling mechanism”.  In fact, Pani was relied upon for the teaching of radio link reporting mechanism is a physical layer radio link reporting mechanism ([0075]” The measurement report may be carried via L1, L2 or RRC signaling.”)  

Applicant argues that ”Hoffman does not disclose sending two separate measurement reports based on the same set of measurements”.
The claim recites,
“performing one or more mobility measurements for corresponding one or more candidate radio links; 
..transmitting a first radio link measurement report, based on the one or more mobility measurements.. 
transmitting a second radio link measurement report for the one or more candidate radio links and based on the same one or more mobility measurements, on 
As explained above, the examiner notes that the claim first performs “one or more mobility measurements” which is interpreted to be set of measurements {M1, M2…Mn}.  Next, the step of transmitting a first link is based on one or more from the sets of Mn measurements such as M1. Then the next transmitting step of a second link based on one or more measurements that is from the same set of Mn measurements thus it could be M2 which is from the same set {M1 M2…Mn}.  But it is not required that the individual one measurement from the first transmit link (M1) is the same as the second transmit link (M2). 
Further, it is noted that “using”, as in the claimed ‘using a first / second radio link reporting mechanism carries little or no patentable weight as it is merely an intended use.  To carry patentable weight, the limitation needs to positively affect the ‘transmitting’ step.

Applicant argues that ”Van Lieshout does not disclose sending two separate measurement reports based on the same set of measurements”.
As explained above, the examiner notes that the claim first performs “one or more mobility measurements” which is interpreted to be set of measurements {M1, M2…Mn}.  Next, the step of transmitting a first link is based on one or more from the sets of Mn measurements such as M1. Then the next transmitting step of a second link based on one or more measurements that is from the same set of Mn measurements thus it could be M2 which is from the same set {M1 M2…Mn}.  But it is not required that the individual one measurement from the first transmit link (M1) is the same as the second transmit link (M2). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dung  Lam/
Examiner, Art Unit 2617


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646